In this case an appeal was taken from the order and judgment made and entered by the Honorable Alta L. King, one of the judges of the Tenth Judicial Circuit wherein bail was disallowed and petitioner remanded to jail.
The petitioner is under indictment charged with robbery which upon conviction may be punished by death.
It would serve no good purpose to recite the evidence and we refrain from so doing.
This court has carefully and attentively considered the entire record, and a majority of the court have reached the conclusion that the order and judgment from which this appeal was taken be affirmed. To this, I am unable to accord, being prompted in so doing by the long established and oft-announced rule which need not be here reiterated. Said rule governing the point of decision involved in my opinion, is not applicable to the case at bar under the evidence contained in the record. The case, as stated, must be affirmed, to which I hereby enter my dissent.
Affirmed.
BRICKEN, P.J., dissents. *Page 356